internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-108165-99 date date a b acquiring target fc1 fc2 temporary state w province x country y country z plr-108165-99 t u v w x y z other interests the act this responds to a letter dated date submitted on your behalf by your authorized representative requesting rulings under sec_368 of the internal_revenue_code with respect to a proposed transaction additional information was submitted in letters dated august august and date the information submitted is summarized below target is a corporation incorporated under the federal laws of country y target is a holding_company its assets consist almost entirely of shares of stock of fc1 and fc2 target’s two shareholders are a and b individuals who own approximately t over and u percent by value respectively of the outstanding_stock of target b has voting control of target a is a united_states citizen and resident b a citizen and resident of country y is a’s mother fc1 is a closely-held corporation organized under the laws of country z the other shareholders of fc1 are family members of a b and a country z registered charity trust fc2 is a publicly-traded corporation organized under the laws of country z target owns v percent of fc1 and w percent of fc2 fc1 owns x percent of plr-108165-99 the common shares of fc2 and percent of a special class of preference shares of fc2 directly and indirectly a owns approximately y percent of fc2 for valid business reasons it is proposed that a b and target enter into the following transaction i ii iii iv v vi a will incorporate acquiring a state w corporation and will cause acquiring to make an s_corporation_election from inception a will contribute all of his shares of stock in target to acquiring in exchange for all of the shares of stock of acquiring acquiring will organize temporary an unlimited liability company ulc under the laws of country y province x acquiring will contribute z dollars to temporary in exchange for all of the shares of temporary temporary will not be treated as a corporation for u s federal_income_tax purposes target will reincorporate as a province x corporation target and temporary will amalgamate under province x law as a result the two companies will be consolidated and will continue as one corporation the company resulting from the amalgamation will be a province x ulc which has similar articles to those of temporary and which has the same name as temporary hereinafter referred to as newco in the amalgamation the assets of target will become the assets of newco the amalgamated company the shares of target owned by b and acquiring will be exchanged for shares of newco the amalgamated company and then will be canceled and target will cease to exist as a separate company pursuant to the laws of country y vii upon consummation of the proposed transaction the stock of acquiring will be owned percent by a acquiring will own all of the voting common_stock of newco b will own all of the voting preferred and voting special stock of newco as was the case with target acquiring’s interest will represent t percent in value of newco viii a will contribute his interest in the other interests to acquiring the following representations have been made in connection with the proposed transaction plr-108165-99 the fair_market_value of the acquiring stock and other consideration received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention by the shareholders of target who own percent or more of the target stock and to the best of the knowledge of the management of target there is no plan or intention on the part of the remaining shareholders of target to sell exchange or otherwise dispose_of a number of shares of acquiring stock received in the transaction that would reduce the target shareholders’ ownership of acquiring stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all of the formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of acquiring stock will be treated as outstanding target stock on the date of the transaction moreover shares of target stock and shares of acquiring stock held by target shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who receive cash or other_property amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction after the transaction the shareholders of target will be in control of acquiring within the meaning of sec_368 acquiring has no plan or intention to reacquire any of its stock issued in the transaction newco has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of target assumed by newco plus the liabilities if any to which the transferred assets are subject were incurred by target in the ordinary course of business and are associated with the assets transferred following the transaction newco will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business plr-108165-99 at the time of the transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect the target shareholders’ acquisition or retention of control of acquiring as defined in sec_368 acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv the fair_market_value of the assets of target transferred to newco will equal or exceed the sum of the liabilities assumed by newco plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of target transferred to newco will equal or exceed the sum of the liabilities to be assumed by newco plus the amount of liabilities if any to which the transferred assets are subject target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 under the organizational documents of newco the members of newco will have unlimited liability within the meaning of sec_301_7701-3 both before and after the amalgamation newco will be formed under the act in effectuating the formation and amalgamation of temporary with and into target with newco as the survivor acquiring does not have a principal purpose to achieve different tax results or consequences under foreign and u s law that are inconsistent with the purposes of u s tax law newco a partnership pursuant to sec_301_7701-3 will remain a partnership under that provision for the 60-month period beginning with the date of the amalgamation except to the extent necessitated by a change in u s or country y tax law relating to the classification of newco as a partnership for u s federal tax purposes or a corporation for country y tax purposes target is a controlled_foreign_corporation within the meaning of sec_957 cfc and has been a cfc at all times during the five-year period immediately preceding the date of the amalgamation plr-108165-99 with respect to target a is a united_states_shareholder within the meaning of b -2 b of the temporary regulations and will be a united_states_shareholder on the date immediately preceding the amalgamation with respect to target a has been a united_states_shareholder within the meaning of sec_951 at all times since date beginning with its taxable_year a elected to treat target as a qualified_electing_fund within the meaning of sec_1295 qef because target was a cfc at such time a elected to treat an amount equal to his share of the post-1986_earnings_and_profits of target as an excess_distribution under sec_1291 as a result of this purging election target was a pedigreed_qef within the meaning of sec_1_1291-9 at all times from the date of the purging election until date when sec_1297 became applicable a has taken into income each year from through the end of the taxable_year the amount of income and gain required under sec_1293 there will not be a transfer of any u_s_assets directly or indirectly between target and newco in connection with the amalgamation target will not own directly or indirectly any united_states_real_property_interest within the meaning of sec_897 usrpi immediately before the amalgamation newco will not own any usrpis immediately after the amalgamation a acquiring or b will not transfer directly or indirectly any usrpis to target or newco in connection with the amalgamation target has not been and will not be a united_states_real_property_holding_corporation within the meaning of sec_897 at any time during the five-year period ending on the date of the amalgamation fc1 is a foreign_corporation within the meaning of sec_7701 and fc1 is not a cfc within the meaning of sec_957 and has not been a cfc at any time during the five-year period immediately preceding the date of the amalgamation and will not be a cfc immediately after the amalgamation fc2 is a foreign_corporation within the meaning of sec_7701 and fc2 is not a cfc within the meaning of sec_957 and has not been a cfc at any time during the five-year period immediately preceding the date of the amalgamation and will not be a cfc immediately after the amalgamation based upon the information submitted and the representations made we hold as follows plr-108165-99 for federal_income_tax purposes the transactions described in steps ii through vii above will be disregarded and the transaction will be treated as a a transfer by target of t percent of its assets and liabilities to acquiring in exchange for stock of acquiring b the distribution by target of all of the acquiring stock to a and the remaining target assets and liabilities to b in exchange for all of a’s and b’s target stock followed by c acquiring and b each contributing the assets and liabilities plus the z dollars in the case of acquiring to newco in exchange for interests in newco newco will be treated as a partnership for federal_income_tax purposes under sec_301_7701-3 the transfer by target of substantially_all of its assets to acquiring in exchange for acquiring stock and the assumption by acquiring of the liabilities if any of target followed by the distribution by target of the acquiring stock to a and the remaining target assets and liabilities to b in exchange for a’s and b’s target stock in complete_liquidation of target will constitute a reorganization within the meaning of sec_368 with respect to which acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transactions no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to acquiring in exchange for acquiring stock and the assumption by acquiring of the target liabilities if any sec_361 and sec_357 target will recognize gain upon the distribution of u percent of its assets to b in exchange for b’s target stock to the extent that the fair_market_value of such property exceeds its adjusted_basis in target’s hands sec_361 no gain_or_loss will be recognized to target upon the distribution of acquiring stock to a in exchange for a’s target stock sec_361 no gain_or_loss will the recognized by acquiring upon the receipt of the assets of target in exchange for acquiring stock sec_1032 the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transfer sec_362 the holding_period of the assets of target acquired by acquiring will include the period during which those assets were held by target sec_1223 no gain_or_loss will be recognized to a upon the receipt of the acquiring stock in exchange for his target stock sec_354 plr-108165-99 the basis of the shares of acquiring common_stock received by a will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock to be received by a will include the period during which a held the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above and provided that i each of acquiring and target are corporations within the meaning of sec_7701 and ii a satisfies the requirements of paragraph c of sec_1_367_b_-1 and paragraphs c and d of b -1 of the temporary regulations it is held as follows the sec_354 exchange described in ruling above is an exchange to which b -7 c i applies therefore a must include in gross_income the sec_1248 amount as defined in sec_1_367_b_-2 if any no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding i whether the gain recognized by target upon the distribution of u percent of its assets to b in exchange for b’s target stock would be subpart_f_income or whether such gain would be included in the sec_1248 amount to the extent of a’s ownership of target ii the federal_income_tax consequences with respect to both b’s receipt of u percent of target’s assets or the partnership_interest in newco iii the fair_market_value of the target stock and the interests in newco received in exchange therefor by each of acquiring and b iv the federal_income_tax consequences of a’s transfer of the other interests to acquiring and v whether the trust is a grantor_trust or a nongrantor_trust for federal_income_tax purposes and whether the trust’s direct and indirect ownership of stock in fc1 and fc2 should be attributable to a and or b in accordance with sec_958 for purposes of determining whether fc1 and fc2 are cfcs within the meaning of sec_957 moreover no opinion is expressed regarding whether either of fc1 or fc2 are passive foreign investment companies within the meaning of sec_1297 of the code and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code plr-108165-99 the rulings in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified upon the issuance of temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_99_1 1999_1_irb_6 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely yours assistant chief_counsel corporate ken cohen senior technical reviewer branch
